UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 14, 2017 SANUWAVE Health, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52985 20-1176000 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3360 Martin Farm Road, Suite 100, Suwanee, Georgia 30024 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (770) 419-7525 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registration is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company.☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.☐ Item 2.02 Results of Operations and Financial Condition. On August 14, 2017, SANUWAVE Health, Inc., a Nevada Corporation (the "Company"), announced its financial results for the three and six months ended June 30, 2017 and provided a business update. A copy of the related press release is furnished as Exhibit 99.1 to this Form 8-K. The information in this Item 2.02 of this Current Report on Form 8-K and the exhibits attached hereto shall not be deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 7.01 Regulation FD Disclosure The Company hosted a conference call with investors on August 15, 2017 at 10:30 a.m., Eastern Time, to discuss the financial results for the three and six months ended June 30, 2017 and provide a business update. A copy of management’s prepared remarks is furnished as Exhibit 99.2. The information in this Item 7.01 of this Current Report on Form 8-K and the exhibit attached hereto shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. ExhibitNo Description 99.1 Press release, dated August 14, 2017, issued by SANUWAVE Health, Inc., titled “SANUWAVE Health reports second quarter financial results and provides a business update.” 99.2 Management’s prepared remarks for the August 15, 2017, SANUWAVE Health, Inc. conference call to discuss the three months ended June 30, 2017 financial results and provide a business update. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SANUWAVE HEALTH, INC. Dated: August 17, 2017 By: /s/Lisa E. Sundstrom Name: Lisa E. Sundstrom Title: Controller and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99.1 Press release, dated August 14, 2017, issued by SANUWAVE Health, Inc., titled “SANUWAVE Health reports second quarter financial results and provides a business update.” 99.2 Management’s prepared remarks for the August 15, 2017, SANUWAVE Health, Inc. conference call to discuss the three months ended June 30, 2017 financial results and provide a business update.
